Name: Commission Regulation (EEC) No 2321/91 of 31 July 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|31991R2321Commission Regulation (EEC) No 2321/91 of 31 July 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and amending Regulation (EEC) No 569/88 Official Journal L 213 , 01/08/1991 P. 0058 - 0063COMMISSION REGULATION (EEC) No 2321/91 of 31 July 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and amending Regulation (EEC) No 569/88THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 597/91 provides for urgent action for the free supply of agricultural products to Bulgaria and Romania; whereas the costs of supplying these products are to be met by the Community; whereas, for the purposes of implementing the urgent action, detailed rules of application should be laid down for the milk and milk products sector; Whereas, in order to effect these supplies, products available as a result of intervention measures should be released; whereas, in view of the quantity and location of intervention stocks, a total of 2 000 tonnes of butter and 4 200 tonnes of skimmed-milk powder stored in France and Germany should be mobilized; whereas, in order to allow competition under fair conditions, it should be made possible for tenderers to take over products from the German intervention agency or from the French agency and, consequently, to submit their tenders to either of these agencies; Whereas, pursuant to Regulation (EEC) No 597/91, suppliers are to be chosen by tendering procedure; whereas this procedure must enable to determine, for products made available by the abovementioned intervention agencies, the costs of transport to the required destination; whereas, pursuant to the same Regulation, no export refund is to be granted, or monetary compensatory amounts applied, in respect of the products supplied; Whereas, in order to ensure that the supplies are effected properly, the conditions for lodging securities should be determined together with the necessary detailed rules for the implementation of both Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (4), as last amended by Regulation (EEC) No 3745/89 (5), and Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or destination of products from intervention (6), as last amended by Regulation (EEC) No 2320/91 (7); Whereas, for the purposes of determining the supply costs and the securities to be lodged, and in order to adopt a balanced approach in line with actual economic conditions, provision should be made for the use of the representative market rates referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 3237/90 (9); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The costs of the following supplies shall be determined in accordance with Regulation (EEC) No 597/91, this Regulation and by tendering procedure: 1. the supply to Bulgaria of 2 000 tonnes of butter with a fat content not less than 82 % held by the intervention agencies referred to in Annex I. Supply shall comprise delivery by refrigerated lorry free at destination to the addresses referred to in Annex IV. 2. the supply to Bulgaria of 4 200 tonnes of skimmed-milk powder held by the intervention agencies referred to in Annex I. Supply shall comprise delivery, without further processing, of the product made available by the abovementioned agencies, to the addresses referred to in Annex V. Article 2 1. Interested parties shall submit their tenders, by 12 noon on 6 August 1991 at the latest, either to the German intervention agency or the French intervention agency, the addresses of which are given in Annex II. 2. Tenders shall indicate the name and address of the tenderer and shall be acceptable only if: (a) they refer clearly to one of the two supplies provided for in Article 1; (b) they cover the total quantity laid down for the supply in question referred to in Article 1; (c) they specify an amount in ecus per tonne for effecting the entire supply; (d) they are accompanied by proof that the tenderer has lodged a tendering security of ECU 20 per tonne in favour of the intervention agency; (e) they are accompanied by a written undertaking by the tenderer to effect supply to the destinations indicated in Article 1 under the conditions laid down by 1 October 1991. Article 3 1. The German and French intervention agencies shall inform the Commission of the tenders received 24 hours after the final date for submission of tenders at the latest. 2. On the basis of the tenders received, the Commission: - shall fix the maximum amount for the supply costs, - or shall reject the tenders; in this case, it may be decided to issue a new invitation to tender. If a maximum amount for the supply costs is fixed, the supply contract shall be awarded to the tenderer whose tender quotes the lowest amount. 3. Within 48 hours of the Member State being notified of the decision referred to in paragraph 2, the intervention agencies shall inform all tenderers by written telecommunication of the outcome of the tendering procedure and shall inform the successful tenderer that the supply contract has been awarded to him. Article 4 1. The tendering security provided for in Article 2 (2) (d) shall be released without delay if a tender is not accepted or if all tenders are rejected. 2. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be: (a) for tenderers: the maintenance of their tender until the decision provided for in Article 3 (2) has been adopted; (b) for the successful tenderer: - the lodging of the supply security provided for in Article 5 (1), - taking over from the intervention agency of the products made available for supply. Article 5 1. Before removal of the butter or skimmed-milk powder, the successful tenderer shall lodge a supply security of ECU 3 400 per tonne of butter and ECU 1 900 per tonne of skimmed-milk powder for each quantity removed, in favour of the intervention agency holding the product. The successful tenderer shall take over the products in accordance with the provisions applicable to the removal of intervention stocks. 2. The intervention agency shall take all measures necessary to check the quality of the products made available for supply. 3. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of the full quantity under the conditions laid down. 4. The supply security shall be released and the amount of the tender shall be paid when the successful tenderer provides proof that supply has been effected in accordance with the conditions laid down. Such proof shall be provided by the submission, by 10 October 1991 at the latest, of the transport document and the take-over certificate drawn up as shown in Annex III and issued by a representative of the International Aid Agency. Article 6 The conversion rate to be used for tenders and for tendering and supply securities shall be the representative market rates referred to in Article 3 a of Regulation (EEC) No 3152/85, applicable on the final date for submission of tenders. Article 7 The withdrawal order referred to in Article 3 of Regulation (EEC) No 569/88 and in the export declaration shall bear the following additional information: 'Urgent action for Bulgaria. Non-application of export refunds and monetary compensatory amounts, Council Regulation (EEC) No 597/91.' Article 8 Regulation (EEC) No 569/88 is hereby amended as follows: 1. Under I 'Products to be exported in the same state as that in which they were removed from intervention stock' in the Annex, the following point 98 and the relevant footnote are added: '98. Commission Regulation (EEC) No 2321/91 of 31 July 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and amending Regulation (EEC) No 569/88 (98)'. (98) OJ No L 213, 1. 8. 1991, p. 58.' Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 17. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 205, 3. 8. 1985, p. 5. (5) OJ No L 364, 14. 12. 1989, p. 54. (6) OJ No L 55, 1. 3. 1988, p. 1. (7) See page 53 of this Official Journal. (8) OJ No L 310, 21. 11. 1985, p. 1. (9) OJ No L 310, 9. 11. 1990, p. 18. ANNEX I List of lots of butter and skimmed-milk powder stored in the following warehouses Product Quantity (tonnes) Address Germany BALM Butter 300 Frigoscandia GmbH Kuehlhaus Gelsenkirchen Emscherstrasse 4 D-4460 Gelsenkirchen Buer Tel. (02 09) 70 00 60 Fax: (02 09) 7 00 06 57 500 St. Touiser Kuehl- u. Lagerhaus GmbH Vorster Str. 140 - 142 D-4154 Toenisvorst 1 Tel. (0 21 51) 79 07 36 Fax: (0 21 51) 79 50 20 200 Kuehlhaus Kalthoff Niederlassung der Transit Kuehlhausgenossenschaft Uferstrasse 73 - 101 D-4650 Gelsenkirchen Postfach 11 09 Tel. (02 09) 4 09 05 30 Fax: (02 09) 4 09 05 - 32 Skimmed-milk powder 600 DENCO Gesellschaft fuer Lagereibetriebe GmbH Nordenhamerstr. 177 D-2870 Delmenhorst Tel. 04221/52017 FS: 249537 denco d Fax: 04221/53684 500 Emder Lagerhaus GmbH Nesserlanderstr. 150 D-2970 Emden Tel. 04921/8002-0 Fax: 04921/8002-25 500 Johann Hartema Kranverleih GmbH An der Kleinbahn 51 D-2950 Leer-Logabirum Tel. 0491/73013 Fax: 0491/73473 500 Dora Boettcher Im Niedernfeld 6 - 10 D-3052 Bad Nenndorf Tel. 05723/1597 Fax: 05723/75921 eder France ONILAIT Butter 1 000 EntrepÃ ´ts frigorifiques Centre Bretagne F-29246 Poullalouen Skimmed-milk powder 2 100 Transports GÃ ©lin ZAC de la GanodiÃ ¨re F-35305 FougÃ ¨res Cedex ANNEX II Addresses of the intervention agencies - Bundesanstalt fuer landwirtschaftliche Marktordnung (BALM) Adickesallee 40 D-6000 Frankfurt am Main (telephone: 49 691 56 40; telex: 411 727 and 411 156; fax: 1564651; teletex: 699 07 32) - Office national interprofessionnel du lait (Onilait) 2, rue Saint-Charles F-75740 Paris Cedex 15 (telephone: 33 1 40 58 70 00; telex: 200745; fax: 33 1 40 59 04 58) ANNEX III TAKE-OVER CERTIFICATE I, the undersigned,: (name, first name, business name) acting on behalf of for the account of the Government, hereby certify that the goods referred to below, delivered pursuant to Commission Regulation (EEC) No 2321/91, have been taken over: - Place and date of taking-over: - Type of product: - Tonnage, weight taken over (gross): - Packaging: Comments: Signature: Date: ANNEX IV List of addresses where the butter has to be delivered Address Quantity (in tonnes) 1. Sofia Foodstuffs stock of 'Bulgarplod' Momina Cheshma Str. n. 16 1000 Sofia 600 2. Plovdiv Foodstuffs stock of NPK 'Kuklensko Shosse' Plovdiv 400 3. Bourgas - Freezer stock of 'Bulgarplod' - Bourgas 200 4. Varna - Freezer stock of 'Bulgarplod' - Varna 200 5. Veliko Tarnovo - Freezer stock of 'Bulgarplod' - in the town of Gorna Oriahovitsa / 10 km. away from Veliko Tarnovo 200 6. Michailovgrad - Freezer stock of 'Targovia na Edro' - Michailovgrad 100 7. Haskovo Freezer stock of 'Riba i Ribni Produkti' - Haskovo 100 8. Rousse - Freezer stock of 'Bulgarplod' - Pousse 100 9. Stara Zagora - Freezer stock of 'Bulgarplod' - Stara Zagora 100 ANNEX V List of addresses where the skimmed-milk powder has to be delivered Address Quantity (in tonnes) 1. Sofia - Stock of 'Bulgarplod' Momina Cheshma str. nr. 16 1 200 2. Plovdiv - Stock of 'Targovia na Edro' Bresovsko Shosse - Plovdiv 800 3. Bourgas - Stock of 'Furajna Promishlenost Zarneni Hrani' - Bourgas 400 4. Varna - Stock of 'Tovarni Avtolini' 400 5. Veliko Tarnovo - Stock of 'Bulgarplod' in Gorna Oriahovitsa / 10 km. away from Veliko Tarnovo 400 6. Michailovgrad - Stock of 'Targovia na Edro' Michailovgrad 200 7. Haskovo - Stock of 'Targovia na Edro' in Haskovo 200 8. Rousse - Stock of 'Furajna Promishlenost Zarneni Hrani' hall No 1 in Rousse 200 9. Pleven - Stock of 'Targovia na Edro' in Pleven 200 10. Shoumen - Stock of 'Targovia na Edro' in the Town of Shoumen 200